 

‘ST ictal COUR THE UNITED STATES DISTRICT COURT

 

uw RS
EAST RMD IN AND FOR EASTERN DISTRICT OF WISCONSIN
gis ee AO
PHEN C. DRIES Case No. 19-C-0985
‘* CLERK Judge:
Kevin: Michael: Boon-Bey,

  
 
 
  
 

ARE SS. A Minor Child,
ii BE A Minor Child,
KM BEJr., A Minor Child,

1 EE Hh A Minor Child,
SHE MEEB EE A Minor Child,
Plaintiffs,

V.

Audrey Skwierawski,
Ryan Sanson,
Defendants.

 

AMENDED VERIFIED COMPLAINT

It has discovered by the undersigned of the misuse of the state’s driver license;
and therefore, that contract with the State of Wisconsin has been rescinded. Notice to

the state has been sent by registered mail, and the lower court has been noticed. (See

Exhibit Q).

ALL CASE LAW MENTIONED WITHIN THIS DOCUMENT IS USED AS PRINCIPLE
OF LAW ONLY, ALL STATUTES ARE USED AS PRINCIPLE OF LAW ONLY: IT IS
ONLY USED TO SHOW THE INTENT OF THE LEGISLATURE.

UNDER PENALTIES OF PERJURY the undersigned, the free and original
inhabitant, Kevin: Michael: Boon-Bey, a living Man, ‘within’ and of the House of
El’s, Bey’s, and Ali’s with dominion over the land/soil (Amexem/America), a non-
resident Alien to the Corporate United States, an Indigenous Choctaw/ Washitaw Muur/

Moor (Moorish American National), an Asiatic Man of the Asiatic Race, an original

Case 2:19-cv-00985-JPS Filed o7hs/19 Page 1 of 3 Document 3
 

Natural Physical Man, a Creation of the Almighty God’s (Allah), Under the Almighty
God’s (Elohim/Allah) Authority and subject only to his laws, declares that he provided
a copy hereof to be placed forwarded via HAND DELIVERY by Russ’ Process Service
of 4256 North 36" Street, Milwaukee, Wisconsin 53216 to:

Audrey Skwierawski, Circuit Court Judge

Milwaukee County Court — VRP Youth & Family Justice Center
10201 W. Watertown Plank Road, Room 2421

Wauwatosa, Wisconsin 53226

Ryan Sanson, Assistant District Attorney

Milwaukee County Court — VRP Youth & Family Justice Center
10201 W. Watertown Plank Road

Wauwatosa, Wisconsin 53226

Complaint signed this 17" day of July, 2019.

 
  
    

By: Living, Breathin
Natural

: : Boon'Bey
1314S. 1* Street - #261
Milwaukee, Wisconsin 53204
(414) 218-2375

NOTICE: Using a notary on this document does not identify me as a fiction nor
classify me as fictitious entity nor does it constitute any adhesion or any Hidden
contracts, nor does it alter my status in any manner as a Living Breathing Man, BEing
Live, BEing Liveing, BEing Aware. The purpose for notary is verification and
identification only of a Living Man.

Case 2:19-cv-00985-JPS Filed o7fL8/19 Page 2 of 3 Document 3
 

STATE OF WISCONSIN )
) SS:
COUNTY OF MILWAUKEE )

BEFORE ME personally appeared Kevin: Michael: Boon-Bey who, being by me first
duly sworn and personally known to me or identified in accordance with Wisconsin
law, executed the foregoing in my presence the date last hereinabove appearing.

Signed this 17" day of July 2019.

(ler Wes seal:
otary Public Si@hature

Lute Glasgo/

Notary Public Printed Name

04 / "a1 / 2d
Datd Commission Expires

 

 

Case 2:19-cv-00985-JPS Filed 07/18/19 Page 3 of 3 Document 3
